Citation Nr: 1611616	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  08-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for penetrating gunshot wound residuals of the left lumbar, region muscle group XX with lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.  The Veteran's claims folder has been rebuilt.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a disability rating in excess of 10 percent for residuals, penetrating gunshot wound, left lumbar region, scar, healed, adherent to and mild loss of muscle group XX. 

In October 2012, the Agency of Original Jurisdiction (AOJ) assigned a 20 percent rating for penetrating gunshot wound residuals of the left lumbar region muscle group XX, with lumbar degenerative disc disease, effective January 23, 2005.  However, inasmuch as a higher rating is available for penetrating gunshot wound residuals of the left lumbar region muscle group XX, with lumbar degenerative disc disease, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2013 and December 2014, the Board remanded the matter to the AOJ for additional development.  The AOJ continued to deny the Veteran's claim as evidenced in the subsequent supplemental statements of the case issued in November and December 2015.  The claim now returns to the Board. 

This appeal has been processed utilizing the electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204.  In the present case, on December 23, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his authorized representative that a withdrawal of this appeal is requested.  Therefore, as the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


